DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “process interface” of claims 9, 12, and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claims 6 and 13 are objected to because of the following informalities:
As to claim 6: Line 3 of the claim recites in part “to the drive unit” but there is insufficient antecedent basis for a drive unit in the claim. Because reciting --to a drive unit-- would obviate this issue, this is the interpretation taken by the examiner for the purpose of expedient examination.
As to claim 13: Line 3 of the claim appears to have a grammatical issue with the recitation of “provide a process interface” but could be remedied by reciting instead --providing a process interface--. Additionally, there appears to be a missing article in the recitation of “with first step” but could be remedied by reciting instead --with a first step--. 
Furthermore, line 4 similarly recites “arrange a fastening section” but could be remedied by reciting instead --arranging a fastening section--.
Furthermore, line 9 similarly recites “arrange the membrane” but could be remedied by reciting instead --arranging the membrane--.
Furthermore, line 14 similarly recites “weld together the edge” but could be remedied by reciting instead --welding together the edge--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3: The claim recites in part that “a part of a bayonet lock is formed by the flange” (emphasis added) but there is insufficient antecedent basis for a flange in the instant or parent claim and accordingly the scope of the claim is rendered unclear.
Because Applicant’s as-filed specification ¶ 45 discloses a circumferential feature formed as a flange and ¶ 46 further describes the flange forming part of a bayonet lock, but there is no further description regarding such a flange forming a bayonet lock, a proper prior art search could not be conducted on the claimed subject matter of the time because the relationship between the flange component and the bayonet lock cannot be ascertained. The examiner recommends providing further description of how such a flange may form a part of a bayonet lock from Applicant’s originally filed disclosure material and/or amending the claim to obviate the instant rejection.

claim 5: The claim recites in part that “the anti-rotation lock is formed as a recess in the flange” (emphasis added) and accordingly is subject to a 112 rejection for reasons similar to claim 3 above; i.e. the claim nor the parent claims 1 or 4 provide antecedent basis for the limitation of “the flange” and accordingly the scope of the claim is rendered unclear. The examiner recommends, similarly to claim 3 above, providing description of how the anti-rotation lock is intended to be formed as a recess in a flange by either indicating which portion of Applicant’s disclosure adequately describes this and/or amending the claim to obviate the instant rejection.

As to claim 9: The claim recites in lines 2-3 in part that “a first step that extends at least sectionally along the circumference in radial direction” but it is unclear from the claim or the parent claims 1 and 8 as to which object is being referred to with regard to “along the circumference”. In particular, it is unclear if the subject matter for which protection is being sought is referring to the circumference of the process interface itself, the membrane, or the assembly arrangement itself.
Because the scope of the claim cannot be ascertained at this time, a proper prior art search could not be conducted on the subject matter of the instant claim. The examiner recommends either indicating as to which object “the circumference” is referring to and/or amending the claim so as to obviate the instant rejection.

claim 10: The claim recites in part in lines 2-3, “a circumferential second step” but there is no apparent first recited step in the claim or the parent claims 1 or 8 and accordingly the scope of the claim is rendered unclear.
Because the scope of the claim cannot be ascertained at this time, a proper prior art search could not be conducted on the subject matter of the instant claim. The examiner recommends either indicating how the claimed feature is to be construed as a “second step” in the absence of a first step and/or amending the claim so as to obviate the instant rejection.

As to claim 12: The claim depends from claim 9 and accordingly inherits the indefiniteness of claim 9 for the reasons outlined above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. US Pat 8,390,177 B2 (hereafter Turner), prior art of record as indicated in the IDS filed 22 July 2020.
As to claim 1: Turner discloses an assembly arrangement (18; fig. 1 - see col. 4, lines 43-58) to connect a membrane (6; fig. 1 - see col. 4, lines 25-27) of a vibration sensor (5; fig. 1 - see col. 4, lines 19-24 which notes that the transducer is a vibrating element apparatus embodied as a fork-type transducer) to a drive unit (col. 4, lines 40-42 and col. 5, lines 45-49) such that vibrations of the drive unit are transferred to the membrane (col. 4, lines 40-42; the vibrations induced by the cycling voltage are transferred to the membrane 6 which is connected to the other elements as disclosed in col. 4, lines 25-33) and vibrations of the membrane are transferred to the drive unit (because each of the components are connected to one another as disclosed above, the vibration of the membrane 6 will necessarily induced a vibration to the drive unit as well), wherein the assembly arrangement (18) is formed as a cylindrical sleeve (fig. 2; the cage has at least a cylindrical profile defined by a circular cross sectional area and a longitudinal width parallel to the legs 20) comprising a fastening section (the portion that connects the cage 18 to the rest of the apparatus and where the screw 16 is attached is considered to be a fastening section; see col. 4, lines 34-39 and 43-46) on one end for indirect or direct fastening to the membrane or to an element connected with the membrane (fig. 1 - the fastening section is located on one end for indirect fastening to the membrane through the exterior of the cage 18 that is indirectly connected to the membrane 6 via the connection through the outer surface 10 and the inner surface 12), and an insertion opening for the drive 

As to claim 2: Turner discloses the assembly arrangement of claim 1, wherein the fastening section is formed as at least a partially circumferential flange extending in the radial direction of the sleeve (fig. 2 - the collar 21 is considered to be a part of the fastening section and is formed as at least a partially circumferential flange extending in the radial direction of the sleeve).

As to claim 6: Turner discloses a vibration sensor (5; fig. 1 - see col. 4, lines 19-24 which notes that the transducer is a vibrating element apparatus embodied as a fork-type transducer) comprising a membrane (6; fig. 1 - see col. 4, lines 25-27) that can be excited to vibrate (col. 5, lines 24-28) and an assembly arrangement (18; fig. 1 - see col. 4, lines 43-58) to connect the membrane to a drive unit (col. 4, lines 40-42 and col. 5, lines 45-49) such that vibrations of the drive unit are transferred to the membrane (col. 4, lines 40-42; the vibrations induced by the cycling voltage are transferred to the membrane 6 which is connected to the other elements as disclosed in col. 4, lines 25-33) and vibrations of the membrane are transferred to the drive unit (because each of the components are connected to one another as disclosed above, the vibration of the membrane 6 will necessarily induced a vibration to the drive unit as well), wherein the assembly arrangement (18) is formed as a cylindrical sleeve (fig. 2; the cage has at least a cylindrical profile defined by a circular cross sectional area and a longitudinal width parallel to the legs 20) indirectly or directly connected on one end to the membrane or to an 

As to claim 7: Turner discloses the vibration sensor of claim 6, wherein the membrane (6) comprises a circumferential edge extending in an axial direction (fig. 1; the membrane has edges defined by where the membrane meets the wall section 7 is considered to be a circumferential edge extending in an axial direction of the device) and preferably formed as a flange (fig. 2 - the collar 21 is formed as at least a partially circumferential flange by virtue of extending outward radially from the legs 20 in comparison to the rest of the cage 18), and in that the assembly arranged is fastened to this edge (the portion that connects the cage 18 to the rest of the apparatus and where the screw 16 is attached is considered to be a fastening section; see col. 4, lines 34-39 and 43-46).

As to claim 8: Turner discloses the vibration sensor of claim 1, wherein the membrane (6) is circumferentially fastened to a process interface (the portion where the membrane 6 meets the wall section 7 is considered to be a process interface and the membrane is attached to both ends of said wall at circumferential ends of the membrane as depicted in fig. 1) and in that the assembly arrangement (18) circumferentially engages at least sectionally behind the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. US Pat 8,390,177 B2 (hereafter Turner), prior art of record as indicated in the IDS filed 22 July 2020 in view of Girardeau US Pat 9,791,310 B2 (hereafter Girardeau).
As to claim 4: Turner teaches all of the limitations of the claimed invention as described above regarding claim 1, including an assembly arrangement (18; fig. 1), but does not explicitly teach:
the assembly arrangement comprises an anti-rotation lock that acts together with the membrane or an element connected with the membrane such that a rotation of the assembly arrangement relative to the membrane is limited or prevented.
Girardeau teaches an assembly arrangement (fig. 2) that comprises an anti-rotation lock (244) such that rotation of the assembly arrangement is limited or prevented (col. 6, lines 60-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly arrangement of Turner such that the assembly arrangement comprises an anti-rotation lock that acts together with an element connected with the membrane such that rotation of the assembly arrangement relative to the membrane is limited or prevented because vibratory elements are subject to repeated vibratory motion and thus benefit from anti-rotation locks by preventing loosening due to such motion and could thus improve stability of the device of Turner by preventing the cage component from potentially becoming loose.

claim 11: Turner teaches all of the limitations of the claimed invention as described above regarding claim 6, including an assembly arrangement (18; fig. 1), but does not explicitly teach:
the assembly arrangement comprises an anti-rotation lock that acts together with the membrane or an element connected with the membrane such that a rotation of the assembly arrangement relative to the membrane is limited, preferably prevented.
Girardeau teaches an assembly arrangement (fig. 2) that comprises an anti-rotation lock (244) such that rotation of the assembly arrangement is limited, preferably prevented (col. 6, lines 60-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly arrangement of Turner such that the assembly arrangement comprises an anti-rotation lock that acts together with an element connected with the membrane such that rotation of the assembly arrangement relative to the membrane is limited or prevented because vibratory elements are subject to repeated vibratory motion and thus benefit from anti-rotation locks by preventing loosening due to such motion and could thus improve stability of the device of Turner by preventing the cage component from potentially becoming loose.





References Cited but not Relied Upon
Gruhler US PG-PUB 2014/0333176 A1 discloses a vibration limit switch with a membrane and appears to be pertinent to Applicant’s disclosure.
Allard et al. US Pat 4,918,833 discloses a method of assembling an electronic transducer and appears to be pertinent to Applicant’s disclosure.

Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 13: The prior art of record does not disclose or render obvious to the skilled artisan a method for fastening an assembly arrangement for a drive unit on a membrane and having the following steps: providing a process interface with a first step, the fastening section and the first step being aligned relative to each other, arranging the membrane with a circumferential edge formed as a flange extending in the axial direction having on the process interface and the assembly arrangement a second step such that the process interface, the membrane, the second step, and the fastening section are aligned relative to each other, when considered in combination with the other limitations as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856